COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






ROBERTS’ TRANSPORTATION, INC.
D/B/A WEST TEXAS EXPRESS, 

                            Appellant,

v.


RICHARD MYRON MOTT, 

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00181-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas 

(TC# 2008-3589) 






MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion for voluntary dismissal of this appeal.  
See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs of
appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).


April 13, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.